Affirmed and Opinion filed March 17, 2015.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-14-00348-CR

                  WADE TIMOTHY BESSARD, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 184th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1221855

                                OPINION


      Appellant Wade Timothy Bessard entered a plea of guilty to possession of a
controlled substance. In accordance with the terms of a plea bargain agreement
with the State, the trial court deferred adjudication and placed appellant on
community supervision for five years. Subsequently, the State filed a motion to
adjudicate guilt for violations of the conditions of appellant’s community
supervision. Following a hearing, the trial court adjudicated guilt and sentenced
appellant to confinement for seven years in the Institutional Division of the Texas
Department of Criminal Justice. Appellant filed a timely notice of appeal. We
affirm.

         In his third issue, appellant claims that it was an abuse of discretion for the
trial court to find true a violation of condition two of appellant’s community
supervision: to “avoid injurious or vicious habits.” The record reflects that a
urinalysis performed October 23, 2013, revealed appellant’s urine sample tested
positive for phencyclidine, commonly referred to as PCP. Appellant argues that
absent evidence of other drug use, alcohol use, or any other illicit substance abuse,
this is an insufficient basis for revocation of his community supervision because
evidence of a single use of a drug is not a “habit” for the purposes of a condition of
probation. See Garcia v. State, 571 S.W.2d 896, 900 (Tex. Crim. App. 1978).

         The complete text of appellant’s community-supervision condition two
reads:

         2. Avoid injurious or vicious habits. You are forbidden to use, possess, or
         consume any controlled substance, dangerous drug, marijuana, alcohol or
         prescription drug not specifically prescribed to you by lawful prescription.
         You are forbidden to use, consume, or possess alcoholic beverages.
         The State’s motion to adjudicate guilt alleged that appellant violated the
terms and conditions of his community supervision by:

         Failing to avoid injurious or vicious habits to–wit; the Defendant did
         use a controlled substance, namely PHENCYCLIDINE, which was
         evidenced by the presence of PHENCYCLIDINE GC/MS in a urine
         sample taken from Wade Bessard on October 23, 2013 . . ..


The State alleged a violation of the second sentence of condition two by
appellant’s use of phencyclidine. Although a single use of an illegal drug may not
be enough to constitute a “habit,” a single use is enough to support a finding that
                                            2
appellant violated a condition forbidding drug use. Chacon v. State, 558 S.W.2d
874, 876 (Tex. Crim. App. 1977).1

       A single violation of a probation condition is sufficient to support the trial
court’s decision to revoke probation. Moore v. State, 605 S.W.2d 924, 926 (Tex.
Crim. App. 1980). To revoke probation, the State need prove the violation by only
a preponderance of the evidence. Hacker v. State, 389 S.W.3d 860, 864–65 (Tex.
Crim. App. 2013). The preponderance of the evidence established that appellant
used a controlled substance, namely phencyclidine, on or about October 23, 2013,
in violation of condition two. Accordingly, the record supports the trial court’s
finding that appellant violated a condition of his community supervision.
Rodriguez v. State, 2 S.W.3d 744, 746 (Tex. App.—Houston [14th Dist.] 1999, no
pet.). Accordingly, we hold the trial court did not abuse its discretion in finding
true a violation of condition two. Appellant’s third issue is overruled.

       We need not address appellant’s other contentions because one sufficient
ground for revocation will support the trial court’s judgment. The judgment of the
trial court is affirmed.



                                             /s/       Martha Hill Jamison
                                                       Justice


Panel consists of Justices Jamison, Busby, and Brown.
Publish — Tex. R. App. P. 47.2(b).

       1
          See also Kirk v. State, 01-99-01184-CR, 2001 WL 279211, at *2 (Tex. App.—Houston
[1st Dist.] Mar. 22, 2001, no pet.) (mem. op., not designated for publication) (The trial court did
not abuse its discretion in revoking community supervision on the basis of a single failed drug
test because although the motion to revoke was drafted in terms of failure to avoid injurious or
vicious habits, it also alleged the use of a controlled substance contrary to condition two of
appellant’s community supervision.)

                                                   3